T. G. FUTCH, Circuit Judge.
This is an appeal from the municipal court of the city of Leesburg in Lake County. In that court (so it is said) appellant was convicted and sentenced on a charge of operating an automobile while so intoxicated as to be deprived of the full possession of his normal faculties.
The record does not show any finding of a verdict of guilty. Neither does it show either judgment or sentence. It does con*137taiñ a copy of a docket entry reciting that judgment was pronounced by the court and that sentence was imposed.
Appellant makes no point of the sketchy record as above noted, but I am calling attention to the condition because it is the same in three separate appeals now before this court, and it is a condition which the city should correct.
Further in regard to appeal records, I shall in the future expect every appeal record from any municipal court to this court to be prepared in accordance with the rules of the Supreme Court of Florida pertaining to records on appeal.
After a careful and thorough reading, study, and consideration of the evidence in this case as reflected by the record, I have no doubt that the appellant was guilty of the charge, and the conviction, judgment and sentence appealed from as reflected by the record, ■ was fully justified. These conclusions have been reached not on the basis of the results of the drunkometer test, but because of the testimony of the physical and mental condition of the appellant as given by the arresting officer, Mr. French, who based his testimony on his many years experience as a police officer.
It is accordingly ordered that the judgment and sentence of the municipal court be and the same are affirmed.